Title: From George Washington to George Clinton, 29 October 1780
From: Washington, George
To: Clinton, George,Van Cortlandt, Philip


                  
                     Sir
                     Head Quarters Prackness Octr 29th
                     1780
                  
                  I have the honor to transmit your Excellency the proceedings of
                     the Court Martial upon Joshua Smith; by which you will perceive out of four
                     charges exhibited against him the Jurisdiction of the Court was only found
                     competent to one; of which they have acquitted him for want of sufficient
                     evidence. As he was brought out of your State into this for trial, I have
                     thought proper to send him back to West Point. I think it necessary to inform
                     you, that he will be shortly released from confinement unless the Civil
                     Authority should interpose to demand him. I have the honor to be with the
                     greatest respect, Your Excellency’s Most Obedient and Humble Servant
                  
                     Go: Washington
                  
                  
                     P.S. When you have considered the Proceedings you will
                        please to return them.
                  
                  
                     Go: W——n
                  
               